Citation Nr: 0215748	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  98-03 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for right wrist injury 
residuals.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
wrist injury residuals.

4.  Entitlement to an increased rating for left knee 
meniscectomy residuals, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased (compensable) evaluation for 
a right knee disorder.

6.  Entitlement to a temporary total rating for convalescence 
subsequent to right knee surgery in January 1998.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to May 1977.

This case first came before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In November 2000, the Board remanded this case 
in order to obtain additional evidence and to address due 
process concerns.  The case is again before the Board for 
appellate review.

The issues of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a low back disorder, whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for left wrist injury residuals, 
entitlement to an increased rating for left knee meniscectomy 
residuals, and entitlement to an increased (compensable) 
evaluation for a right knee disorder, are the subject of the 
REMAND section of this decision, set forth below.  

The issue of entitlement to a temporary total rating for 
convalescence subsequent to right knee surgery in January 
1998 is being held in abeyance, pending completion of actions 
requested in the REMAND portion of this decision.


FINDING OF FACT

Right wrist injury residuals are not shown.


CONCLUSION OF LAW

Right wrist injury residuals were not incurred in or 
aggravated by active peacetime service.  38 U.S.C.A. § 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue as to providing an 
appropriate application form, or completeness of the 
application.  In the circumstances of this case, the veteran 
has been advised of the applicable laws and regulations, and 
the evidence needed to substantiate a claim for service 
connection, by a statement of the case, supplemental 
statements of the case, and letters.  In particular, a 
November 2001 letter advised him as to what evidence was 
necessary to establish entitlement to the benefits he sought, 
what information was needed from him by VA, and where and 
when to send the evidence.  He was advised as to what 
evidence was needed, and what the evidence needed to show to 
establish entitlement to service connection.  VA's duty to 
notify has been fulfilled.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  The record shows that the RO has 
secured service medical records, private medical records, and 
VA clinical records, and has furnished him with a VA 
examination.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).   

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2002).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).  Service connection may be also 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993). 

The medical evidence does not demonstrate the occurrence of a 
right wrist injury, nor does the evidence show the presence 
of current right wrist disability.  The report of a December 
1977 VA examination indicates that, while the veteran cited 
certain physical problems that he claimed were due to 
service, he did not reference any right wrist impairment.  
The report of a January 1993 VA examination shows that wrist 
motion (for each wrist) was 70 degrees on extension and 80 
degrees on palmar flexion, with ulnar deviation of 45 degrees 
and radial deviation of 20 degrees.  This constitutes full or 
normal wrist range of motion; see 38 C.F.R. § 4.71, Plate I 
(2002).  Likewise, the report of an April 1998 VA 
examination, while indicating, inter alia, wrist flexion to 
only 60 degrees and ulnar deviation to 35 degrees, 
nonetheless shows that the veteran's wrist movement was 
deemed to constitute full range of motion.  Moreover, while 
this report also shows that there was pain "at the range of 
motion," it does not indicate that any right wrist 
disability was diagnosed, or was otherwise recognized.

Service connection cannot be awarded for a disability that is 
not shown to currently exist.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  The Board must accordingly conclude 
that the preponderance of the evidence is against the 
veteran's claim for service connection for right wrist injury 
residuals.  That claim, therefore, fails.


ORDER

Service connection for right wrist injury residuals is 
denied.


REMAND

In its Remand decision of November 2000, the Board noted that 
the criteria by which evidence submitted to reopen previously 
denied claims was deemed "material" had been redefined by 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  The Board accordingly requested that the RO, with 
regard to the veteran's attempts to reopen his claims for 
service connection for low back and left wrist disabilities, 
determine whether the evidence submitted by the veteran 
pursuant to those attempts was material as defined under 
38 C.F.R. § 3.156(a), which the Federal Circuit found to be 
the appropriate standard.  A review of the case subsequent to 
November 2000, however, does not indicate that any such 
determination was made by the RO.  In fact, in the 
supplemental statement of the case issued by the RO in March 
2002, reference was again made to the "reasonable 
possibility" of a changed outcome as the standard for 
reopening the claim.  The Court in Hodge ruled that this 
standard is not to be applied. The RO's failure to comply 
with the Board's request in its Remand requires that these 
issues again be remanded to the RO.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In its November 2000 Remand, the Board also requested that 
the veteran be afforded examinations of his service-connected 
knee disabilities, with particular attention drawn to the 
question of whether current right knee impairment of bursitis 
was related to his service-connected right knee 
chondromalacia patella.  The ensuing VA orthopedic 
examination dealt almost exclusively with his right knee, 
rather than also including his left knee, and did not address 
the question of whether there was a relationship between 
bursitis of the right knee and service-connected right knee 
chondromalacia patella.  Remand by the Board of these issues 
is also required under Stegall, supra.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The veteran should be accorded an 
orthopedic examination of both knees.  
All indicated tests should be 
accomplished.  The examiner's report 
should fully set forth all current 
complaints and pertinent clinical 
findings with regard to each knee, and 
should describe in detail the presence or 
absence and the extent of any functional 
loss due to disability of each knee.  
Consideration should be given to any loss 
due to reduced or excessive exertion, or 
due to decreased strength, speed or 
endurance, as well as any functional loss 
due to absence of necessary structures, 
deformity, adhesion, or defective 
innervation.  In particular, the examiner 
should comment on any functional loss due 
to weakened movement, excess 
fatigability, incoordination, or pain on 
use, and should state whether any pain 
claimed by the veteran is supported by 
adequate pathology (e.g., muscle spasm) 
and is evidenced by his visible behavior 
(e.g., facial expression or wincing) on 
pressure or manipulation.  The examiner's 
inquiry in this regard should not be 
limited to muscles or nerves, but should 
include all structures pertinent to 
movement of the joint.  It is important 
for the examiner's report to include a 
description of the above factors that 
pertain to functional loss due to the 
knee disabilities that develops on use, 
with particular reference to the 
veteran's claim that his knees "give 
out" on him.  The examiner should also 
express an opinion as to whether pain or 
other manifestations occurring during 
flare-ups or with repeated use could 
significantly limit function of the 
affected part.  The examiner should 
portray the degree of any additional loss 
of motion due to pain on use or during 
flare-ups.  

In addition, the examiner should express 
an opinion as to whether any or all of 
the veteran's current right knee 
impairment, to include but not limited to 
bursitis, were caused by the veteran's 
service-connected right knee 
chondromalacia, are part and parcel of 
the right knee chondromalacia, or are 
unrelated thereto.

The claims folder and a copy of this 
Remand must be made available to the 
examiner prior to the examination, for 
his or her review and referral.  The 
examiner is to indicate on the 
examination report that review of the 
veteran's claims folder was accomplished.

2.  Upon completion of the development 
requested above, the RO should review the 
veteran's claims, and determine whether 
increased ratings can now be granted for 
right and left knee disabilities.  In 
addition, the RO at this time should 
review the veteran's request to reopen 
his claims of entitlement to service 
connection for low back and left wrist 
disorders under the current criteria for 
materiality, as established by the 
Federal Circuit in Hodge and as set forth 
at 38 C.F.R. § 3.156(a).

3.  If the decision remains in any manner 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case, and 
with the appropriate period of time 
within which to respond.  The case should 
then be returned to the Board for further 
review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional information 
and to address due process concerns.  No inference as to the 
ultimate disposition of these claims should be made.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



